Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Trent Alvon Smith, Appellant                          Appeal from the 126th District Court of
                                                       Travis County, Texas (Tr. Ct. No. D-1-GN-
 No. 06-18-00094-CV         v.                         14-001313).       Memorandum Opinion
                                                       delivered by Justice Stevens, Chief Justice
 The State of Texas, Texas Department of               Morriss and Justice Burgess participating.
 Criminal Justice, and The Texas
 Department of Criminal Justice -
 Institutional Division, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Trent Alvon Smith, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 8, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk